 

Exhibit 10.6 

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the "Separation Agreement") is made this
3rd day of January, 2013 by and between Inspire MD Ltd. (the "Company") and A.S.
Paz Management and Investment Ltd., Company No. 514480433 ("Consultant").

 

WHEREAS, as of May 2005 the Key Person has been engaged by the Company, first as
an employee and starting April 1st, 2011 as its CEO and independent consultant
through the Consultant, which is an Israeli corporation wholly controlled by the
Key Person, under that certain Consultancy Agreement (the "Agreement"), a copy
of which is attached as Exhibit A hereto;

 

WHEREAS, Consultant informed the Company of its desire to cease providing the
Services and resign from all of its and the Key Person's offices in the Company;

 

WHEREAS, due to the Consultant's aforesaid desire the parties have mutually
agreed to terminate the Agreement effective as of January 3rd, 2013 (the
"Effective Date") pursuant to the terms and conditions hereto;

 

WHEREAS, Consultant has agreed to release the Company from any and all claims,
rights or demands arising from or related to the Agreement, the relations
between the parties or the termination thereof;

 

NOW THEREFORE, in consideration of the mutual promises made herein, the
Consultant and Company hereby agree as follows:

 

(Capitalized terms used herein and not otherwise defined shall have the
respective meaning ascribed to them in the Agreement.)

 

1.Termination of Agreement.

 

1.1.The parties hereby terminate the Agreement and the engagement between them
in mutual consent and effective as of the Effective Date.

 

1.2As part of the termination of the Agreement (i) the Key Person hereby resigns
from its offices as the CEO of the Company and member of its Board of Directors;
(ii) the Key Person hereby resigns from its offices as the CEO of InspireMD Inc.
(the Company’s sole shareholder) and (iii) upon the Company's request, the
Consultant and Key Person shall take all necessary actions in a timely manner to
transfer all the information they possess on the Company to the Company's CEO or
other person(s) designated by InspireMD Inc's CEO or Chairman of the Board.

 

 

 



1.3Despite anything to the contrary in the Agreement, the Company shall pay to
the Consultant as a prior notice payment, and on a monthly basis, the
Consultancy Fee for 6 months following the Effective Date (the “Prior Notice
Payment”). Other than as set forth in Sub section 1.2(iii) above, the Consultant
shall not be required to provide its Services to the Company during the
aforesaid 6-month prior notice period.

 

2.Release of Claims.

 

2.1.By signing this Termination Agreement, the Consultant confirms that it has
fully received from the Company all the payments and other rights to which it
has been entitled from the inception of the Company and until January 3rd, 2013,
including in connection with the Services and the employment of the Key Person
by the Company as provided herein and particularly:

 

2.1.1Consultancy Fee under the Agreement and any previous salary for the period
until January 3rd, 2013;

 

2.1.2Payment for unused absent days under Section 1.3 of the Agreement;

 

2.1.3Reimbursement of any costs or expenses incurred by the Consultant and/or
the Key Person in connection with their engagement with the Company and
InspireMD Inc.;

 

The Consultant and Key Person acknowledge that the payments of the funds and
other rights as aforesaid have been in full satisfaction of any obligation of
the Company, Inspire GmbH and InspireMD, Inc. (the "Affiliates") to Consultant
and Key Person, including under the Agreement and, other than the Prior Notice
Payment and the Consultancy Fee for December 2012 (if such has not been paid by
this date), the Company has no further obligation to the Consultant whatsoever.

 

2.2Each of the Consultant and Key Person hereby irrevocable releases and forever
discharges the Company, the Affiliates and its officers, directors, employees,
managers, agents, investors, shareholders, representatives, predecessor and
successor corporations, and assigns (the "Company's Releasees") from, and agrees
not to sue concerning, or, in any manner to institute, prosecute or pursue, any
claim, complaint, charge, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, disclosed or
undisclosed, liquidated or contingent, that Consultant or Key Person may possess
against any of the Company's Releasees arising from any omissions, acts or facts
that have occurred up until and including the date hereof including without
limitation any and all claims or demands, directly or indirectly, relating to or
arising out of the Agreement or Consultant's or Key Person’s relationship with
the Company, the termination of the Agreement and that relationship, including
without limitation negligent, breach of contract, loss of profits and good will
and the existence (which is denied) of labor relations between the parties as of
April 1, 2011 until the Effective Date.

 

 

 



The release included in this paragraph shall not apply to the Prior Notice
Payment.

 

Subject to any applicable law, the Company hereby and forever releases the
Consultant and Key Person (the "Consultant's Releasees") from, and agrees not to
sue concerning, or, in any manner to institute, prosecute or pursue, any claim,
complaint, charge, duty, obligation or cause of action relating to any matters
of any kind known to the Company on the date hereof, liquidated or contingent,
that the Company may possess against any of the Consultant's Releasees arising
from any omissions, acts or facts that have occurred up until and including the
date hereof including without limitation any and all claims or demands, directly
or indirectly, relating to or arising out of the Agreement or relationship
between the parties, the termination of the Agreement and that relationship,
including without limitation negligent, breach of contract, loss of profits and
good will.

 

2.3.The parties acknowledge and agree that any breach of this Section 2 shall
constitute a material breach of the Separation Agreement.

 

3.Survival of Obligations and Return of Company's Property.

 

3.1.The termination of the Agreement shall not reveal the Consultant and Key
Person from continue fulfilling their obligations under the Agreement which by
their nature or as set forth in the Agreement are intended to survive the
termination of the Agreement, including Sections 4 (Independent Contractor), 5
(Confidentiality), 6 (Creations and Inventions), 7 (Non-competition and
Non-Solicitation), 8 (Miscellaneous) and Annex A (Undertaking) to the Agreement,
all of which shall continue to bind the Consultant and Key Person without any
change.

 

3.2.Consultant shall deliver to the Company on or before the Effective Date, and
shall not keep in its possession, recreate or deliver to anyone else, any and
all equipment, devices, records, data, notes, marketing materials, reports,
e-mail messages, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, other documents or property,
reproductions of any aforementioned items, or electronically stored or
accessible copies or versions of such items, which were provided to the
Consultant or Key Person by the Company or developed or obtained by the
Consultant and Key Person in connection with their relation with the Company.

 

4.Non-Disparagement

 

The parties mutually agree that the terms of the termination of the Agreement
are amicable and mutually acceptable and each agree with the other that neither
shall malign, defame, blame, or otherwise disparage the other, either publicly
or privately regarding the past or future business or personal affairs of the
other party, or any other officer, director or employee of such party.

 

 

 



5.General

 

5.1.This Separation Agreement supersedes and replaces all previous oral and
written agreements or communications regarding the termination of the Agreement
and the events leading thereto and associated therewith.

 

5.2.In the event that any provision or any portion of any provision hereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of provision, unless the absence of that
provision or portion materially alters the rights and obligations of the
signatories under this Separation Agreement.

 

5.3.This Separation Agreement may only be amended in writing signed by both
parties.

 

5.4.This Separation Agreement shall be governed by and construed according to
the laws of the State of Israel and any dispute arising under or in connection
with this Separation Agreement shall be presented in and determined by the
courts of Israel at Tel Aviv, exclusively, to whose sole jurisdiction the
parties do hereby submit.

 

5.5.All notices, demands or other communications by either party to the other
shall be in writing and shall be effective upon personal delivery or if sent by
(i) mail seven days after deposited in the mail, first class postage, prepaid,
Register or Certified; or (ii) by fax or email 1 business day (Sunday to
Thursday) and all such notices given by mail, fax or email shall be sent and
addressed as follows until such time as another address or fax number is given
by notice pursuant to this provision.

 

If to Company: If to Consultant / Key Person:         Inspire Ltd.
________________ St., Rishon Lezion, 4 Menorat Hamaor St., Tel Aviv Israel
Israel           Attention: Mr. Craig Shore Attention: Mr. Ofir Paz     Fax No.:
+972-3-_________ Fax No.: +972-3-________ Email:craig@inspiremd.com Email:
_________________

 

 

 

[remainder of page intentionally left blank; signature page to follow]

 

 

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 



Inspire MD Ltd. A.S. Paz Management and Investment Ltd.         By: /s/ Craig
Shore                                        By: /s/ Ofir
Paz                                                            Name: Craig
Shore                                        Name: Ofir
Paz                                                             Title:
CFO                                                      Title:
CEO                                                        

 

 

 

 

Undertaking

 

I the undersigned, Ofir Paz, hereby acknowledge that I read and fully understood
the Separation Agreement to which this Undertaking is attached and agree that it
shall bind me personally for all matter and purpose as if I was a party thereto.

 

 

 

/s/ Ofir Paz                              

 

Ofir Paz

 

 

Date: January 3, 2013

 

 



